Scott, J.
Debt by an assignee. First plea, that the notes declared on were given in consideration of a certain bond alleged to be void. Replication, that the notes were not given for that consideration. Issue on that replication, and verdict. Verdict set aside. Second plea, that the notes were given for the purchase of certain lots in Aurora, and that the defendant was entitled to the benefits of the act of congress for the relief of the purchasers of public lands, which the plaintiff refused to give him. Replication, demurrer, and judgment for the defendant. The declaration is without objection. The defendant’s first plea is not complained of here; and as the replication is a bare negative to the plea, and issue is taken upon the replication, we leave it without fu rther notice. The second plea is clearly bad. It does not show who were the purchasers from the government, or that the defendant purchased of any person who had availed himself of the provisions of the act of congress. In determining on a demurrer, it is the duty of the Court to look back to the first error. This plea should have been rejected. The judgment on the demurrer is therefore erroneous.
Per Curiam.
The judgment is reversed, and the proceedings subsequent to the issue on the first replication are set aside, with costs. Cause remanded, &c.